                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MIA MCEACHERN and                             )
DONALD MCEACHERN,                             )
                                              )
        Plaintiffs,                           )
                        v.                    )   Civil No. 18-395
                                              )
GEORGE JUNIOR REPUBLIC                        )
IN PENNSYLVANIA, and                          )
GEORGE JUNIOR REPUBLIC                        )
                                              )
        Defendants.                           )


                                            OPINION

        Plaintiffs Mia McEachern and Donald McEachern bring this wage payment dispute

action against Defendants George Junior Republic in Pennsylvania (“GJR”) and its parent

company, George Junior Republic (“Parent”) (collectively, “Defendants”) asserting that

Defendants illegally failed to pay the McEacherns overtime wages for working through their

break periods, in violation of federal and state wage and hour laws. Plaintiffs assert the

following claims against Defendants: Count I - Failure to Pay Minimum Wage and Overtime

Pursuant to Fair Labor Standards Act (“FLSA”); Count II – Violations of the Pennsylvania Wage

Payment and Collection Law and the Pennsylvania Minimum Wage Act; and Count III – Unjust

Enrichment. Pending before the Court is Defendants’ Motion for Summary Judgment. ECF No.

24. As more fully explained below, Defendants’ Motion will be granted.

   I.      BACKGROUND

        All material facts set forth below are undisputed unless otherwise indicated. The court

primarily cites to Defendants’ Concise Statement of Material Facts, ECF No. 28, as admitted by

Plaintiffs in their Responsive Concise Statement of Material Facts, ECF No. 31. Where the
parties disagree about a fact, or engage in argument about an alleged fact, the court will cite to

Plaintiffs’ Responsive Concise Statement of Material Facts or to the specific evidence of record

supporting the fact. Additional material facts may be discussed elsewhere in this opinion, in

context. In determining the material facts in this case, all reasonable inferences are drawn in

favor of the nonmoving party.

       GJR is a non-profit operating subsidiary of its Parent, George Junior Republic. Defs.’

Concise Stmt. Mat. Facts ¶ 5. GJR operates a private, non-profit 24-hour residential treatment

facility for delinquent and dependent boys, ages eight to eighteen, in Grove City, Mercer County,

Pennsylvania. Id. ¶ 1. GJR employs more than 500 individuals in Grove City. Id. ¶ 4. GJR

offers residential living facilities for over 300 youths on its 500-acre campus, as well as a wide

variety of therapeutic activities and continuing care. Id. ¶ 2. GJR also offers fully accredited

educational programs administered by the Grove City Area School District. Id. ¶ 2; Pltfs’

Responsive Concise Stmt. Mat. Facts ¶ 3; Dep. Thomas Jones, at 9 (Ex. 1 to ECF No. 27-1).

       GJR at one time maintained approximately 30 open-living cottages in Grove City for

those youth who lived on campus during school semester and during the summer. Id. ¶ 6. The

number of such cottages has decreased in recent years as smaller units have been phased out. Id.

The cottages are staffed principally by Counselor/Parents. Id. ¶ 8. The Counselor/Parents, who

must be a husband and wife team, live in each cottage (at GJR’s expense), and they implement

GJR’s behavioral model. Id. ¶ 9. They are principally responsible for supervising the youths

assigned to their cottage when students are not at school or engaged in other activities. Id. The

Counselor/Parents live in attached quarters that are separated from the youths’ living quarters by

a connecting door. Id. ¶ 10; Pltfs’ Responsive Concise Stmt. Mat. Facts ¶ 10.



                                                 2
       GJR hired the McEacherns as Counselor/Parents on December 1, 2014. Defs.’ Concise

Stmt. Mat. Facts ¶ 22. When the McEacherns started their employment, the cottages either

housed up to eight or ten youth. Id. ¶ 7. While working, the Counselor/Parents are not directly

supervised; that is, there is no one directly monitoring their day-to-day work activities and their

interactions with the youth. Id. ¶ 11. When the McEacherns started at GJR, Counselor/Parents

worked one of two schedules: five days on and two days off (for 10-youth cottages); or ten days

on and four days off (for eight-youth cottages). Id. ¶ 12. While the hours of work varied on the

first and last days of the schedule, the Counselor/Parents’ typical workday was scheduled to

begin at 6:00 a.m. and end at 10 p.m. Id. ¶ 13; Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶ 13.

During the typical 16-hour shift, each Counselor/Parent in each cottage was expected to self-

schedule five hours of uncompensated free time if in an eight-bed cottage. Defs.’ Concise Stmt.

Mat. Facts ¶ 14. And, since January 3, 2015, each was to self-schedule three hours of

uncompensated free time if in a ten-bed cottage. Id. Under this schedule, Counselor/Parents are

scheduled to work 52 hours per work week. Id. ¶ 15.

       GJR pays Counselor/Parents an annual “salary” of $22,500, anticipating a 52 hour

workweek, paying a regular hourly rate of $7.46 for the first 40 hours, plus $11.19 for the

remaining hours worked. Id. ¶¶ 16-18; Equal Opportunity Family Living Agreement, ¶ 3, Ex. I,

ECF No. 32-9. If Counselor/Parents worked during their free time and if they were not able to

take make up free time later, GJR’s policy was that Counselor/Parents would be paid a time and

a half hourly rate for those extra hours worked. Id. ¶ 19. At 10 p.m. on each work evening

Counselor/Parents were relieved by an Evening Childcare Worker, who worked until 6:00 a.m.

the next morning, the beginning of Counselor/Parents workday. Id. ¶ 20. On their days off, the

Counselor/Parents were relieved of their duties by a Counselor/Parent Assistant. Id. ¶ 21. The
                                                 3
McEacherns maintain that they were not able to exercise their break periods on a regular basis,

such that they often worked more than 52 hours per week. Pltfs.’ Responsive Concise Stmt. Mat.

Facts ¶¶ 14-15. They also asset that they were not paid overtime wages for such additional time.

Id.

         The McEacherns each signed GJR’s Equal Opportunity Family Living Agreement (“C/P

Agreement”). Defs.’ Concise Stmt. Mat. Facts ¶¶ 231 & 33; C/P Agreements, Exs. 12 & 13.

Paragraph 2 of the C/P Agreement provides:

         2. The Employee agrees to perform the duties of a Counselor/Parent during a workweek
         commencing at 2:00 p.m. on Saturday and terminating at the same time the following Saturday.
              . . . The Employee acknowledges that the duties hereby undertaken may require irregular
         work hours, and hours in excess of forty (40) hours per week, but that the normal work week shall
         consist of 52 hours of work and a normal day of work shall usually be: 6:00 a.m. to 10:00 p.m.
         with five hours of uncompensated free time within that period.
               Employee will decide with the other Counselor/Parent which of the following schedules they
         will work:
                   A. 6:00 a.m. to 5:00 p.m.     11 hours
                   B. 11:00 a.m. to 10:00 p.m. 11 hours
              Employees may trade specific assigned hours with their co-Counselor/Parents as long as it
         results in each working eleven hours per day. Overtime in excess of the schedule must be
         approved in advance by the supervisor or, if an emergency, immediately thereafter.

C/P Agreement ¶ 2. Paragraph 3 of the C/P Agreement provides:

         3. As compensation for all services rendered under this Agreement, [GJR] will pay the Employee
         each week for 40 hours of straight time and 12 hours of overtime for annual earnings of $22,5000
         less all applicable deductions. Payment for duly authorized additional work in excess of fifty-two
         hours in a work week, will be based on the premium rate of $11.19, which is one hundred and fifty
         percent of the regular rate of $7.46, which is paid for the first forty hours.

C/P Agreement ¶ 3. Mr. McEachern testified that he understood that overtime had to be

approved in advance by the supervisor, or if in an emergency, immediately thereafter. Defs.’

Concise Stmt. Mat. Facts ¶ 24. The McEacherns worked at Wettick cottage from December

2014 to June 2017; and at Glenn cottage, from June 2017 until the end of their employment in



1
  In response to statement of fact 23, Plaintiffs purport to “deny” certain aspects of the C/P Agreement, but their
responsive statement does not deny the language of the C/P Agreement. Plaintiffs’ response focuses upon whether
they were paid in accordance with the C/P Agreement. Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶ 23.
                                                         4
January 2018. Id. ¶ 25. At Wettick, an eight-bed unit, the McEacherns’ schedule was ten days

on, four days off. Id. ¶ 26. The McEacherns reported to Brad Morgan, a Campus Director. Id. ¶

27. At Glenn, a ten-bed unit, the McEacherns worked five days on and two days off. Id. ¶ 28.

The McEacherns’ were supervised by Darrell Reppart for approximately one month before they

were again supervised by Brad Morgan until the termination of their employment. Id. ¶ 29. The

McEacherns assigned supervisor met with the McEacherns weekly, but neither supervisor

maintained direct oversight of their work. Id. ¶ 30. Plaintiffs assert that there were also some

weeks when the supervisors did not even meet with them. Pltfs.’ Responsive Concise Stmt. Mat.

Facts ¶ 30.

       According to GJR, because Counselor/Parents are largely unsupervised, if they work

during their free time, GJR does not know about it unless the Counselor/Parents document it.

Defs.’ Concise Stmt. Mat. Facts ¶ 35. Plaintiffs deny this fact and assert that GJR has both

actual and constructive knowledge of Counselor/Parents working during their free time. Pltfs.’

Responsive Concise Stmt. Mat. Facts ¶ 35. As regards the GJR documentation process, at the

beginning of each year, Counselor/Parents receive a yearly supply of Schedules

(“Counselor/Parent Schedules”) to be used, in part, to account for their salaried regular

scheduled 52-hour work week. Id. ¶ 36. The Counselor/Parent Schedules differ depending on

whether the Counselor/Parents were working ten days on/four days off, or five days on/two days

off. Id. ¶ 37. Employees were required to submit their completed Counselor/Parent Schedules to

their supervisor every other week at the team meeting; however, in practice the supervisors did

not collect or receive the completed Schedules every two weeks. Id. ¶ 40; Pltfs.’ Responsive

Concise Stmt. Mat. Facts ¶ 40. The Counselor/Parents were nonetheless paid their salaries as

scheduled. Defs.’ Concise Stmt. Mat. Facts ¶ 40.
                                                 5
         Below each employee’s preprinted salaried regular schedule, 52-hour work week,

calendar, is a section that states:

                      EXPLAIN BELOW IF THERE IS A DEVIATION IN YOUR SCHEDULE

    A.   EXPLANATION FOR ANY DAY FOR WHICH YOU DID NOT GET YOUR 3 [or 5] HOURS OFF AND
         WERE NOT ABLE TO TAKE COMPENSATORY TIME THE NEXT DAY.
         ________________________________________________________________________________________
         ________________________________________________________________________________________
         ________________________________________________________________________________________
         ________________________________________________________________________________________
    B.   EXPLANATION FOR WHY YOU WERE NOT ABLE TO TAKE COMPENSATORY TIME DURING
         THE SAME PAY PERIOD.
         ________________________________________________________________________________________
         ________________________________________________________________________________________
         ________________________________________________________________________________________
         ________________________________________________________________________________________

 Ex. 19, ECF No. 27-19; Defs.’ Concise Stmt. Mat. Facts ¶ 38. GJR asserts that if there was

overtime identified on the completed Counselor/Parent Schedule, the Campus Director

corresponded with an employee in the Human Resources office named Polly Greggs, who would

note the hours on a Salary Overtime Sheet, which was then submitted to payroll for processing.

Defs.’ Concise Stmt. Mat. Facts ¶ 42.

         While Plaintiffs admit to the Counselor/Parent Schedules, Plaintiffs deny that

Counselor/Parents can explain why they were not able to take their scheduled hours off because

the Schedules are not utilized by payroll; therefore, any explanation they provided was

meaningless. Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶¶ 38, 42. They also deny that

overtime documented on the Counselor/Parent Schedule was noted on the Salary Overtime Sheet

by Ms. Greggs. Id. ¶ 42. They also assert that the Counselor/Parent Schedules did not go to Ms.

Greggs. Id. Plaintiffs also maintain that they attempted to, or did, use the Counselor/Parent

Schedules to report some of their overtime hours; but any such attempt did not result in payment

for overtime hours, because GJR’s payroll department does not use the Counselor/Parent



                                                    6
Schedules in preparation of payroll. Defs.’ Concise Stmt. Mat. Facts ¶ 43; Pltfs.’ Responsive

Concise Stmt. Mat. Facts ¶ 43.

       In contrast to Plaintiffs’ assertions, GJR points to Ms. McEacherns’ Counselor/Parent

Schedule for the pay period ending February 11, 2017. Ex. 23, ECF No. 27-23. Ms. McEachern

noted in Box A that on February 6, 2017 and February 7, 2017, she worked the full schedule

from 6:00 a.m. to 10:00, and thus was unable to take her five-hour break, because her husband

was “off the schedule.” Id. Her supervisor, Mr. Morgan, signed Ms. McEachern’s Schedule on

February 15, 2017. Id. Using GJR’s undated Salary Overtime Sheet, Ms. Greggs recorded 10

overtime hours at code 132, which is the code for work performed as a Counselor/Parent. Defs.’

Concise Stmt. Mat. Facts ¶ 44, Ex. 24, ECF No. 27-24. GJR’s Preview wage statement indicates

that Ms. McEachern was given credit and was paid for said documented 10 hours of overtime

work on pay date March 10, 2017. Defs.’ Concise Stmt. Mat. Facts ¶ 45; Ex. 25, ECF No. 27-

25. The McEacherns deny that the 10 overtime hours on that specific salary overtime sheet were

“necessarily hours during which Ms. McEachern worked through her break.” Pltfs.’ Responsive

Concise Stmt. Mat. Facts ¶ 44.

       The evidence demonstrates that Ms. McEachern primarily emailed Mr. Morgan to report

overtime when they worked through their breaks. Mr. Morgan testified that he instructed the

McEacherns to email him their overtime hours so that he could “get them turned in on time, for

one, and to document, keep a record of it.” Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶ 50.

Mr. Morgan also testified that his instruction to email overtime hours was not GJR’s official

policy, but that email was his personal preference. Id. Other Counselor/Parents would also

utilize emails to report their overtime hours. Defs.’ Concise Stmt. Mat. Facts ¶ 49. Thus, when

the McEacherns were unable to get their five hours off on a given day, Ms. McEachern emailed
                                                7
Mr. Morgan to let him know. Id. ¶ 46; Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶ 46. Ms.

McEachern would email or also call Mr. Morgan often to report overtime hours, though she

preferred to email him because this was an easy way to contact him. Pltfs.’ Responsive Concise

Stmt. Mat. Facts ¶ 53. When Ms. McEachern called to report unscheduled overtime, Mr.

Morgan would ask her to also email the notice of the request for overtime in order to maintain a

record. Dep. Brad Morgan, Dec. 20, 2018, at 15 & 32-33, ECF Nos. 33-5 & 27-14. Upon

receipt of the McEacherns’ emails, Mr. Morgan would then email Ms. Greggs to tell her that he

approved the overtime hours. Defs.’ Concise Stmt. Mat. Facts ¶ 47. Mr. Morgan never denied a

request for overtime hours after the hours had already been worked by Counselor/Parents. Id. ¶

51. Ms. Greggs would then turn in the overtime hours to payroll using a Salary Overtime Sheet,

and the McEacherns would get paid for that time. Id. ¶ 48. The McEacherns maintain that Mr.

Morgan only “sometimes” emailed Ms. Greggs to report approved overtime. Pltfs.’ Responsive

Concise Stmt. Mat. Facts ¶ 47. They assert that they were not accurately compensated for all

overtime hours that they reported. Id. Counselor/Parents could also call Ms. Greggs to tell her

about overtime hours, and she would tell the Counselor/Parents to report the overtime hours in an

email. Defs.’ Concise Stmt. Mat. Facts ¶ 52.

       Ms. McEachern testified that she only “sometimes” reported such overtime to Mr.

Morgan through email. Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶ 46. Ms. McEachern

asserts that she did not email Mr. Morgan every time they were unable to get their five hours off;

instead, she used other methods to attempt to report overtime, such as by telephone and in-person

notifications to Mr. Morgan. Id. ¶ 46. The McEacherns deny that Ms. Greggs recorded all of

their overtime hours on a Salary Overtime Sheet, and they deny that they were paid for all

overtime hours worked. Id. ¶ 48.
                                                8
        Citing their experts’ report, the McEacherns deny that they were properly compensated

for all hours worked outside of their normal schedule and for when they notified GJR of such

hours. Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶ 56; Ex. F, Damages Calculation Report,

Feb. 11, 2019, ECF No. 32-6. The McEacherns acknowledged the accuracy and correlation

between their emails to report overtime and the payroll records reflecting full payment for said

overtime. Defs.’ Concise Stmt. Mat. Facts ¶ 57. The McEacherns also agreed that email

documentation was how they would “typically” get paid for overtime; however, they deny that

they were paid for all overtime hours worked or reported. Pltfs.’ Responsive Concise Stmt. Mat.

Facts ¶ 57. The McEacherns admitted that when they were able to get their five-hour break, and

thus they worked no overtime, Ms. McEachern did not email or call Mr. Morgan or anyone else

at GJR. Defs.’ Concise Stmt. Mat. Facts ¶ 58. Tom Jones, GJR’s Vice-President of Human

Resources, states that the “McEacherns were paid by [GJR] for all time they submitted to [GJR]

for work outside of their normal schedule.” Defs.’ Concise Stmt. Mat. Facts ¶ 56; Ex. 7, Decl.

Tom Jones, Apr. 1, 2019, at ¶ 5 (ECF No. 27-7). On September 4, 2016, Ms. McEachern

emailed Ms. Greggs claiming that, due to a misunderstanding about their schedules, she and her

husband worked hours outside of their schedule on the first and last days of their weekly or bi-

weekly schedules from January 2015 through August 2016. Defs.’ Concise Stmt. Mat. Facts ¶

59. Said email details the hours Ms. McEachern documented that they worked but were not

paid. Id. The email was forwarded to Mr. Morgan and Tom Jones, GJR’s Vice-President of

Human Resources. Id. ¶ 60. Mr. Jones approved every hour listed for payment, apart from one

day when the McEacherns were on vacation and could not have been working. Id. ¶ 61. The

total overtime approved, for which the McEacherns were paid, was 205 hours. Id. The

McEacherns signed an acknowledgment that they were paid for these hours on September 13,
                                                9
2016. Id. ¶ 62. The acknowledgement also provided that the McEacherns would “submit to

[GJR] timely and accurate records of their hours worked as a condition of employment with

[GJR].” Id. ¶ 63. The McEacherns assert that, despite their signed acknowledgement, GJR

never provided a method for submitting accurate timekeeping records. Pltfs.’ Responsive

Concise Stmt. Mat. Facts ¶ 63.

         Mia McEachern was fired on January 16, 2018. Defs.’ Concise Stmt. Mat. Facts ¶ 31.

GJR maintains that she was fired for falsifying paperwork; however, Ms. McEachern denies that

she falsified any paperwork. Id. ¶ 31; Pltfs.’ Responsive Concise Stmt. Mat. Facts ¶ 31.

Because Counselor/Parents are husband and wife teams, Donald McEachern’s employment was

terminated when Mia’s employment was terminated. Defs.’ Concise Stmt. Mat. Facts ¶ 32.

   II.      STANDARD OF REVIEW

         Pursuant to Federal Rule of Civil Procedure 56, summary judgment is appropriate where

the moving party “shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed R. Civ. P. 56(a). The court must enter summary

judgment against a party who fails to make a showing sufficient to establish an element essential

to his or her case, and on which he or she will bear the burden of proof at trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). In evaluating the evidence, the court must interpret the facts

in the light most favorable to the nonmoving party, drawing all reasonable inferences in his or

her favor. Watson v. Abington Twp., 578 F.3d 144, 147 (3d Cir. 2007).

         In ruling on a motion for summary judgment, the court’s function is not to weigh the

evidence, make credibility determinations, or determine the truth of the matter; rather, its

function is to determine whether the evidence of record is such that a reasonable jury could

return a verdict for the nonmoving party. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
                                                 10
133, 150–51 (2000) (citing decisions); Anderson v. Liberty Lobby, 477 U.S. 242, 248–49 (1986);

Simpson v. Kay Jewelers, Div. of Sterling, Inc., 142 F.3d 639, 643 n. 3 (3d Cir. 1998). The mere

existence of a factual dispute, however, will not necessarily defeat a motion for summary

judgment. Only a dispute over a material fact—that is, a fact that would affect the outcome of

the suit under the governing substantive law—will preclude the entry of summary judgment.

Liberty Lobby, 477 U.S. at 248. A dispute is “genuine” if the evidence is such that a reasonable

trier of fact could render a finding in favor of the nonmoving party. McGreevy v. Stroup, 413

F.3d 359, 363 (3d Cir. 2005).

       Where the nonmoving party will bear the burden of proof at trial, the moving party may

meet its burden by showing that the admissible evidence contained in the record would be

insufficient to carry the nonmoving party’s burden of proof or that there is an absence of

evidence to support the nonmoving party’s case. Celotex Corp., 477 U.S. at 322, 325; Marten v.

Godwin, 499 F.3d 290, 295 (3d Cir. 2007). If the movant meets his or her burden, the burden

shifts to the nonmoving party to “set forth specific facts showing that there is a genuine issue for

trial” and to present sufficient evidence demonstrating that there is indeed a genuine and material

factual dispute for a jury to decide. Fed. R. Civ. P. 56(e); see Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986); Celotex, 477 U.S. at 323-25. The nonmoving party must go

beyond his or her pleadings and designate specific facts using affidavits, depositions, admissions

or answers to interrogatories showing that there is a genuine issue of material fact for trial.

Celotex, 477 U.S. at 324. The nonmoving party cannot defeat a well-supported motion for

summary judgment by simply reasserting unsupported factual allegations contained in his or her

pleadings. Williams v. Borough of West Chester, 891 F.2d 458, 260 (3d Cir. 1989). Furthermore,

“[w]hen opposing summary judgment, the non-movant may not rest upon mere allegations, but
                                                 11
rather must ‘identify those facts of record which would contradict the facts identified by the

movant.’” Corliss v. Varner, 247 F. App’x 353, 354 (3d Cir. 2007) (quoting Port Auth. of N.Y.

and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2002)). Inferences based upon

speculation or conjecture do not create a material factual dispute sufficient to defeat a motion for

summary judgment. Robertson v. Allied Signal, Inc., 914 F.2d 360, 382 n.12 (3d Cir. 1990).

    III.      DISCUSSION

           The legal principals which govern FLSA overtime claims are undisputed.2 An employer

may not employ a non-exempt employee for a work week longer than 40 hours unless the

employee receives overtime compensation at a rate not less than one and one-half times his

regular rate. 29 U.S.C. § 207(a)(1). The term “employ” encompasses both an employer’s actual

and constructive knowledge. 29 U.S.C. § 203(g). Employees may prevail on an FLSA claim for

unpaid overtime by proving that they “were suffered or permitted to work without

compensation.” Stanislaw v. Erie Indem. Co., 2012 WL 517332, at *3 (W.D. Pa. Feb. 15, 2012)

(quoting Allen v. Board of Public Education for Bibb County, 495 F.3d 1306, 1314 (11th Cir.

2007)). To succeed on a “suffer or permit” FLSA claim, a plaintiff must demonstrate that “(1)

he or she worked overtime without compensation and (2) the [employer] knew or should have

known of the overtime work.” Stanislaw, 2012 WL 517332, at *3. An employer cannot stand

idly by and allow an employee to perform overtime work, even if the employee does not make a

claim for the overtime compensation. 29 C.F.R. § 785.11 (where “employer knows or has reason




2
  The Pennsylvania Minimum Wage Act is interpreted consistently with the FLSA. Ford-Green v. NHS, Inc., 106 F.
Supp. 3d 590, 612-13 (E.D. Pa. 2015). The Pennsylvania Wage Payment and Collection Law claim is derivative of
their FLSA and Pennsylvania Minimum Wage Act claims insofar as the Pennsylvania Minimum Wage Act provides
a remedy for unpaid wages.
                                                     12
to believe” that employee is working beyond the end of shift “the time is working time” and

must be compensated.)

       Defendants contend that summary judgment is appropriate for three reasons. First, there

is no evidence that GJR “suffered or permitted” the McEacherns to work overtime for which

they are currently seeking compensation. Second, the McEacherns have no right to relief under

the Pennsylvania Wage Payment and Collection Law, because there is no contractual obligation

entitling them to such relief. Finally, Defendants contend that all claims should be dismissed

because the McEacherns are exempt employees pursuant to the houseparent exception under the

Fair Labor Standards Act (“FLSA”). The Court agrees that GJR paid the McEacherns for all

worked and reported unscheduled overtime and that GJR did not suffer or permit the

McEacherns to work overtime hours, thus the Plaintiffs have not established any violation of the

FLSA. Since the Pennsylvania Minimum Wage Act is interpreted consistently with the FLSA,

and the Pennsylvania Wage Payment and Collection Law claim is derivative of their FLSA and

Pennsylvania Minimum Wage Act claims, the Plaintiffs’ Pennsylvania claims fail. Plaintiffs’

unjust enrichment claim also fails as the McEacherns are unable to show that they conferred a

benefit on GJR by working overtime for which GJR did not pay them. Therefore, all Plaintiffs’

claims fail. As such, the Court need not address GJR’s second and third arguments.

       This case concerns Plaintiffs’ request for overtime compensation for hours worked when

the nature of their job required either or both of them to work through their break time, resulting

in worked unscheduled overtime for which they were not compensated. The McEacherns were

scheduled to work 52 hours per work week.

       As noted above, the Counselor/Parent Schedules include sections for an employee to

explain any deviations in their work hours from their scheduled hours. In practice, the
                                                13
Counselor/Parent Schedules were not regularly used to account for and pay Counselor/Parents

for their reported unscheduled overtime hours. Instead, email was the primary reporting method

used by the parties. The McEacherns emailed their supervisor, Mr. Morgan, whenever they

worked unscheduled overtime. Ms. McEachern would notify Mr. Morgan to advise when either

or both Mr. or Ms. McEachern worked through their break. Ms. McEachern testified that she did

not always email when either she or her husband worked unscheduled overtime. She testified

that sometimes she would make a telephone call, either to Mr. Morgan or Ms. Greggs, to report

overtime. Mr. Morgan testified that when Ms. McEachern called to report unscheduled

overtime, he would ask her to also email the notice of the request for overtime in order to

maintain a record.

        The McEacherns emailed to report having worked the following unscheduled overtime

hours for which they requested overtime compensation:

                May 4, 2016, May 24, 2016; May 25, 2016; May 26, 2016;
                June 7, 2016; June 25, 2016; June 26, 2016;
                July 5, 2016; July 19, 2016; July 26, 2016;
                August 8, 2016; August 23, 2016; August 30, 2016;
                December 15, 2016;
                January 11, 2017; January 12, 2017; January 17, 2017; January 20, 2017;
                February 6, 2017; February 7, 2017;3
                August 3, 2017; August 24, 2017; August 28, 2017; August 29, 2017; August 31,
                 2017;
                September 1, 2017; September 5, 2017; September 6, 2017; September 7, 2017;
                 September 8, 2017; September 12, 2017; September 14, 2017; September 15,
                 2017;
                October 3, 2017; October 5, 2017; and
                December 27, 2017; December 28, 2017; December 29, 2017.




3
 Ms. McEachern also reported her unscheduled overtime worked for February 6 and 7, 2017, on Part A of the
Counselor/Parent Schedule for the relevant pay period. Ex. 23, ECF No. 27-23.
                                                      14
Ex. 26, ECF No. 27-26; Ex. 32, ECF No. 33-3. For each of these emails Mr. Morgan approved

the McEacherns’ request for overtime pay. Id. GJR’s evidence establishes that the McEacherns

were paid appropriate overtime compensation for all such reported and worked unscheduled

overtime. See Exs. 24, 25, 29, & 33 (ECF Nos. 27-29, 27-24, 27-25, & 33-4). Tom Jones,

GJR’s Vice-President of Human Resources, stated that the “McEacherns were paid by [GJR] for

all time they submitted to [GJR] for work outside of their normal schedule.” Ex. 7, Decl. Tom

Jones, Apr. 1, 2019, at ¶ 5 (ECF No. 27-7). In addition, in September 2016, when the

McEacherns provided late notice to GJR that, due to their misunderstanding about breaks on the

first and last days of a work week from January 2015 through August 2016, they had not timely

reported their worked unscheduled overtime, Mr. Jones approved overtime payment for those

205 overtime hours, except for requested hours for when they were on vacation. Ex. 27, ECF

No. 27-27. Upon receipt of that payment, the McEacherns each signed an acknowledgment that

they would “submit to [GJR] timely and accurate records of their hours worked as a condition of

employment with [GJR].” Ex. 27, ECF No. 27-7, at 7. Thus, the emails, payroll and related

payroll evidence, along with the Declaration of Mr. Jones, establishes that every time the

McEacherns notified GJR that either or both worked unscheduled overtime, GJR paid them for

all overtime reported.

       The McEacherns contend that they were not paid for all the worked and unscheduled

overtime that they actually reported to GJR. GJR has produced evidence to demonstrate that

GJR in fact paid the McEacherns for all overtime that they reported. The McEacherns’ only

response to such clear evidence is their contention that the documents provided by GJR are

confusing and fail to prove that their reported unscheduled overtime was properly paid. The

McEacherns rely in part on their experts’ report, but the Court agrees with Defendants that the
                                                15
McEacherns’ expert report relies upon calculations dependent upon information provided by the

McEacherns. The Plaintiffs have produced no evidence to carry their burden to sufficiently

discredit the evidence that establishes that all reported overtime hours were properly paid. There

is no evidence that establishes any genuine issue of material fact in this case. The evidence

demonstrates that GJR paid the McEacherns for all reported unscheduled overtime they worked.

As far as compensation for overtime the McEacherns worked, and then reported to GJR,

Plaintiffs have failed to demonstrate that they worked such overtime without compensation.

Stanislaw, 2012 WL 517332, at *3.

       The McEacherns also claim they are due compensation for the worked, unscheduled and

unreported overtime, because GJR suffered or permitted such overtime work. However, where

an employee is provided a method for reporting unscheduled overtime and has demonstrated

experience in successfully using said method in the past, when the employee does not report

worked overtime, the employer cannot be said to have suffered or permitted such unreported

overtime work. Wood v. Mid-Am. Mgmt. Corp., 192 F. App'x 378, 380–81 (6th Cir. 2006)

(where employee reported some overtime, employer had no reason to suspect that he neglected

to report other overtime hours); Forrester v. Roth's I. G. A. Foodliner, Inc., 646 F.2d 413 (9th

Cir. 1981) (where employer regularly paid employee for all reported overtime, employer did not

suffer or permit employee to work unreported overtime). Here, the evidence shows that the

McEacherns knew the circumstances that would cause one or both of them to work through their

break; they knew that such worked unscheduled overtime must be reported in order to get paid;

and they knew how to report it and to whom. They also had past experience to know that GJR

paid them for overtime they had reported. Ms. McEachern agreed that, if they were able to take

their breaks, she would not send an email to report any worked unscheduled overtime. Dep. Mia
                                                16
McEachern, Dec. 17, 2018, at 216 (Ex. 8, ECF No. 27-8). Mr. McEachern testified that it

“sounds about right” that, if Ms. McEachern did not submit a request for unscheduled overtime

for working through breaks, then it meant that he was able to take his break. Dep. Donald

McEachern, Dec. 14, 2018, at 202 (Ex. 11, ECF No. 27-11). There is no violation of the FLSA

if the employee performs uncompensated work but “fails to notify the employer or deliberately

prevents the employer from acquiring knowledge of the overtime work.” Stanislaw, 2012 WL

517332, at *4 (citations omitted). Thus, the McEacherns have not demonstrated that GJR

suffered or permitted overtime work.

       Next, the McEacherns claim that, even if they failed to report worked unscheduled

overtime by email or otherwise, GJR still “suffered or permitted” such overtime work in

violation of the FLSA, because GJR had both actual and constructive knowledge that the

McEacherns regularly worked unscheduled overtime as Counselors/Parents. The McEacherns

argue that, in providing care and supervision for 8 to 10 adolescent boys for 16 hours per day, the

nature of the position necessarily caused one or both McEacherns to not take their scheduled

breaks. GJR has a policy that when even one boy is present in the unit, both Counselor/Parents

must also be present. Therefore, the McEacherns maintain that on most, if not all, days, this

policy required them to work through their designated break periods. Plaintiffs argue that, since

these circumstances attendant to the Counselor/Parent position were known to GJR, GJR had

actual and constructive knowledge that the McEacherns worked through their scheduled breaks.

The McEacherns further argue that their failure to report some of their worked unscheduled

overtime was also due to the strenuous nature of the job. Given the ease by which they were

permitted to report by email, this argument lacks merit. Further, the McEacherns reported their

worked unscheduled overtime to request overtime compensation on numerous occasions. The
                                                17
totality of circumstances leads to the conclusion that, when the McEacherns reported worked

unscheduled overtime, GJR properly compensated them for the same. There is no evidence that

GJR had actual or constructive knowledge that the McEacherns were working through their

breaks at other times for which they failed to report. Therefore, GJR did not suffer or permit the

McEacherns to work overtime in violation of the FLSA.

       The McEacherns also challenge GJR’s method of keeping track of payroll records. They

assert that payroll records are not “complete and accurate” as required by the FLSA. The

system, whereby Ms. McEachern would email her supervisor, or call or speak to him in-person,

to notify GJR of worked unscheduled overtime, was not incomplete or inaccurate. The evidence

demonstrates that the McEacherns used the email method to report compensation requests for

over 200 hours of worked unscheduled overtime for thirty-eight separate working days from

May 2016 through December 2017. The methods employed by GJR and the McEacherns

resulted in accurate payment for reported worked unscheduled overtime. The Court therefore

concludes that GJR’s method of keeping track of employees’ time and overtime does not violate

the FLSA. Accordingly, summary judgment on the McEacherns’ FLSA claim will be entered in

favor of GJR and against the McEacherns.

       As previously stated, the Pennsylvania Minimum Wage Act is interpreted consistently

with the FLSA. Ford-Green v. NHS, Inc., 106 F. Supp. 3d 590, 612-13 (E.D. Pa. 2015).

Because the McEacherns’ FLSA claim fails, so does their claim asserted under the Pennsylvania

Minimum Wage Act. Further, as the McEacherns’ Pennsylvania Wage Payment and Collection

Law claim is derivative of their FLSA and Pennsylvania Minimum Wage Act claims, such claim

also fails. Therefore, the Defendants are entitled to Summary Judgment against the McEacherns

on the McEacherns’ Pennsylvania claims.
                                                18
         Finally, the McEacherns’ unjust enrichment claim fails, as it depends on the McEacherns

establishing that they provided a benefit to Defendants for which they were not paid. GJR

properly paid the McEacherns for all overtime they worked and did not suffer or permit the

McEacherns to work overtime for which they were not paid. Accordingly, Defendants are

entitled to Summary Judgment against the McEacherns on the McEacherns’ unjust enrichment

claim.

   IV.      CONCLUSION

         Summary judgment as a matter of law will be granted in favor of Defendants George

Junior Republic in Pennsylvania and George Junior Republic, and against Plaintiffs Mia

McEachern and Donald McEachern as to all claims.

         An appropriate order will be entered.




Dated: March 19, 2020                                 ______________________________
                                                      Marilyn J. Horan
                                                      United States District Court Judge




                                                 19
